Citation Nr: 0825205	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-34 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than November 17, 
2003, for the grant of service connection for schizophrenia, 
including on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to September 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
schizophrenia, with a total disability rating, effective from 
November 17, 2003.  

This case was remanded in a February 2008 Board decision for 
additional development.  The development has been completed 
as requested.


FINDINGS OF FACT

1.  In an October 1987 rating decision, service connection 
was denied for schizophrenia.  The veteran was notified of 
his appellate rights in October 1987, but he did not appeal 
and the decision became final.

2.  A request to reopen the claim of service connection for 
schizophrenia was received in May 1996.  In a March 1998 
rating decision, the RO denied reopening the claim.  The 
veteran did not appeal and that decision became final.

3.  November 17, 2003 is the date of receipt of the claim to 
reopen the matter of entitlement to service connection for 
schizophrenia, and there is no evidence of an unadjudicated 
formal or informal claim for entitlement to service 
connection for schizophrenia prior to this date.  

2.  The October 1987 rating decision which denied service 
connection for schizophrenia was not clearly and unmistakably 
erroneous. 




CONCLUSION OF LAW

The criteria for an effective date earlier than November 17, 
2003, for the grant of service connection for schizophrenia, 
paranoid type, have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.105, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection for schizophrenia 
in correspondence sent to the veteran in June 2004.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified his duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in evidence in his possession that would support his 
claim.  Since the claim now at issue concerns whether the 
veteran is entitled to an earlier effective date for 
schizophrenia (as opposed to service connection since that 
has been granted), VA is not required to provide additional 
VCAA notice concerning this downstream issue since VA already 
has given VCAA notice regarding the original service 
connection claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Moreover, the RO readjudicated this matter after the veteran 
and his representative responded and further development was 
completed.  See Supplemental Statement of the Case (SSOC) 
dated in April 2008.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006). 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 


Factual Background & Analysis

The veteran was awarded service connection for schizophrenia 
in a November 2004 rating decision, after a VA examination in 
September 2004 provided a favorable medical opinion as to the 
likelihood of a connection between his psychiatric problems 
and service.  A 100 percent disability evaluation was 
awarded, effective from November 17, 2003.  The veteran now 
contends he is entitled to an effective date prior to 
November 17, 2003 for the grant of service connection for 
schizophrenia.  Specifically, he contends that there was 
clear and unmistakable error (CUE) in an October 1987 RO 
decision that denied service connection for schizophrenia.   

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, and for reopened claims, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp.  
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

Failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, that the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the  
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application.  Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 
10 Vet. App. 391, 393 (1997) ("The fact that the appellant 
had previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").  The Court has also 
held that a breach of a duty to assist cannot form the basis 
for a claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when a medical 
record that RO erroneously failed to obtain later formed a 
basis for the award of service connection when RO obtained 
the record).

In the present case, the record reveals that in March 1987, 
the veteran filed a claim of service connection for chronic 
schizophrenia, undifferentiated.  In an October 1987 rating 
decision, the RO denied the veteran's claim.  Notice was sent 
to the veteran in October 1987 informing him that his 
"disability" originated from his own willful misconduct and 
was a bar to benefits.  He was notified of his appellate 
rights; however, he did not appeal this decision and 
therefore, the denial became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.160(d), 20.200, 20.302, 
20.1103 (2007).  

Later on, and in connection with a pension claim, the veteran 
had a VA psychiatric evaluation in November 1993 at which 
time he was diagnosed with post-traumatic stress disorder 
(PTSD) chronic, severe.  In a February 1994 rating decision, 
the RO denied service connection for PTSD, but granted 
pension based on non-service-connected disabilities.  In 
April 1994, the veteran submitted a timely notice of 
disagreement (NOD) to the effective date of his pension award 
and the claim for PTSD.  It appears from notes in the claims 
file, that the RO also accepted this NOD correspondence as a 
request to reopen the previously denied claim of service 
connection for schizophrenia.  

In a March 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim of service connection for 
schizophrenia.  The veteran was notified of this decision in 
correspondence sent on March 9, 1998, to which he submitted a 
timely NOD.  The RO issued a Statement of the Case (SOC) in 
August 1999; however, a substantive appeal was not received 
from the veteran as it related to that particular issue.  
Therefore, the denial became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.160(d), 20.200, 20.302, 
20.1103 (2007).  The Board notes that substantive appeals 
were received in May 2000 and December 2000, however they 
were in regards to the issues of service connection for PTSD 
and an earlier effective date for non- service-connected 
pension.  

A Report of Contact dated November 17, 2003 is in the file 
and reflects the veteran's request that his appeal be 
reopened.  The RO accepted this as a claim of service 
connection for a psychiatric disorder; and in a November 2004 
rating decision, reopened and granted service connection for 
schizophrenia, with a 100 percent disability evaluation 
effective from November 17, 2003.  The issue of service 
connection for PTSD was noted to be moot, as the veteran was 
awarded a total disability rating for another psychiatric 
disability (schizophrenia).

Based upon a careful review of the record, the Board finds 
that an earlier effective date for service connection for 
schizophrenia is not warranted, including on the basis of CUE 
in the October 1987 RO decision.  It is initially noted that 
the record contains no evidence of any unadjudicated formal 
or informal claim for entitlement to service connection for 
schizophrenia (or any other psychiatric disorder) prior to 
November 2003.  As noted, the RO denied service connection 
for schizophrenia in an October 1987 rating decision.  The 
veteran was given notice of the denial and his appellate 
rights in correspondence dated in October 1987, but he did 
not file a timely appeal of this determination within the 
one-year appellate period following issuance of this notice.  
Therefore, the denial became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.159, 3.160(d), 20.200, 20.302, 
20.1103 (2007).  

The record also shows that the veteran did not submit a 
timely substantive appeal to the March 1998 RO decision, 
which determined that new and material evidence had not been 
submitted to reopen the previously denied claim of service 
connection for schizophrenia.  A substantive appeal must be 
received within 60 days of the date that the SOC was mailed 
or within one year from the date that notice of the rating 
decision was issued.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2007).  Following the August 1999 SOC, however, a timely 
substantive appeal specifically regarding service connection 
for schizophrenia was not received from the veteran.  (Again, 
the appeals received in May and December 2000 related to the 
issues of service connection for PTSD and an earlier 
effective date for pension; but they were also untimely).  
Therefore, the March 1998 decision became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.160(d), 
20.200, 20.202, 20.302, 20.1103 (2007).  

In summary then, the record clearly shows that there was no 
pending unadjudicated claim of service connection for 
schizophrenia in the file prior to the request to reopen 
service connection for schizophrenia, which was received at 
the RO on November 17, 2003.  The Board has also considered 
whether an earlier effective date is warranted on the basis 
of CUE in the October 1987 RO decision, which initially 
denied service connection for schizophrenia; but finds that 
there is none.  As indicated, VA law requires that a CUE 
determination be made only upon the record and law existing 
at the time of the prior adjudication in question.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  

As a preliminary matter, the Board finds that the October 
1987 notification letter following the administrative 
decision was adequate.  Though terse and lacking in 
elaboration, it advised the veteran that the decision on his 
claim was adverse and included, in printed text on the 
reverse side, a detailed explanation of his procedural and 
appellate rights.  A more detailed notice was not required by 
the law then in effect.  The version of § 3.103(f) in 
existence in October 1987 required only a notification of 
"the reason for the decision" (inter alia).  The 
requirement that a summary of the evidence be provided 
reflected a change to Title 38 by Public Law 101-237, § 
115(a) (amended by P.L. 102-40, § 402(b)(1); P.L. 102-54, § 
14 (d)(1)) which did not go into effect until January 31, 
1990.

At the time of the October 1987 RO decision, the evidence 
consisted of service treatment records, service personnel 
records, a DD 214, and a May 1987 VA examination report.  In 
brief summary, the service records showed the veteran had 
been charged with various military offenses including but not 
limited to several unauthorized absences and failure to obey 
orders and use and sale of unauthorized hallucinatory and 
stimulant drugs such as marijuana and other pills.  
Subsequent psychiatric testing related to the pending 
disciplinary action revealed diagnoses including 
"emotionally unstable personality" and "immature 
personality-severe with emotionally unstable and passive 
aggressive features."  Written medical opinions from private 
physicians, submitted by the veteran's father to military 
examiners, are also in the file.  In one letter, a physician 
indicated that he had treated the veteran prior to service in 
1963.  His psychological test results showed the veteran's 
functioning level to be within the average range of 
intellectual development, but also suggestive of an 
underlying schizophrenic process.  Another private physician 
indicated that based on his review of the evidence, the 
veteran's behavior was caused by an underlying chronic mental 
disorder-schizophrenic reaction, chronic undifferentiated 
type.  In his opinion, the veteran's the illness preexisted 
military service but was apparently aggravated by such.  

The veteran's case was eventually evaluated by a Medical 
Board to determine the appropriate course of action and 
recommendation for retention.  A detailed report of a Medical 
Board's findings issued in September 1967 is in the record.  
In brief, the report shows that a conference of staff 
psychiatrists determined that the veteran had experienced an 
illness of psychotic proportion that precluded his rendering 
any further useful service.  The diagnosis was established as 
"schizophrenic reaction, chronic, undifferentiated type 
manifested by long-standing paranoid ideation and flattened 
affect."  Based upon all of their findings and the evidence, 
the Medical Board determined that the veteran did not suffer 
from a disability which was the result of an incident in 
service or which was aggravated thereby.  The Medical Board 
recommended that the veteran be discharged from service.  A 
Medical Board Report cover sheet reflects that the disorder 
was not due to the veteran's own willful misconduct. 

The veteran's DD 214 shows the veteran was discharged under 
honorable conditions, and noted "physical disability 
existing prior to entry on active duty- established by 
medical board." 

The May 1987 VA examination report shows that the veteran was 
given an Axis I diagnosis of mixed substance dependence, 
heroine and cocaine continuous.  The report further reflects 
that the veteran endorsed mixed substance abuse beginning 
while in Vietnam.  He indicated to the examiner that he took 
just about every drug he could obtain.  The veteran also 
endorsed a continued use of heroin and cocaine at present.  
The examiner commented that because of the veteran's 
continued drug use, it was not possible to determine what 
other symptoms may be underneath.

Thus, at the time of the October 1987 rating decision, the 
evidence available to the RO indicated that although 
schizophrenia was noted in and prior to service, it was 
determined not to have been caused by or aggravated by 
military service.  Moreover, the competent medical evidence 
(in the form of the May 1987 VA psychiatric examination) 
revealed that the veteran did not have a current diagnosis of 
schizophrenia at the time of his claim, 30 years later.  The 
examination report revealed a diagnosis of "mixed substance 
dependence" only- as opposed to schizophrenia.  Therefore, 
there was no basis upon which to grant service connection for 
schizophrenia.  See 38 C.F.R. § 3.303, 3.307, 3.309.

The diagnosis of mixed substance dependence was, as the RO 
indicated, a "disability" incurred under circumstances 
which prohibited VA compensation benefits.  According to the 
law at the time, in order for compensation to be awarded, the 
claimed disability must have been shown to be the result of 
injury or disease incurred in the line of duty.  38 U.S.C.A. 
§ 101(16) (West 1991).  An injury or disease during active 
service was deemed to have been incurred in the line of duty 
unless it was the result of the claimant's own willful 
misconduct.  38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. § 
3.1(m) (1987).  VA regulations at the time defined willful 
misconduct as "an act involving conscious wrongdoing or 
known prohibited action."  Willful misconduct was not 
determinative, however, unless it was the proximate cause of 
the injury or death. 38 C.F.R. § 3.1(n) (1987).  

The progressive and frequent use of drugs to the point of 
addiction was considered willful misconduct.  The applicable 
regulations stated that where drugs were used to enjoy or 
experience their effects and the effects result proximately 
and immediately in disability or death, such disability or 
death will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c).  A review of the service 
treatment records and the veteran's statements at the 1987 VA 
examination report clearly shows that the veteran engaged in 
the progressive and frequent use of drugs for recreational 
purposes during and even after service.  The 1987 examination 
report in particular, indicated that the veteran's abuse of 
mixed substances which began in service and continued at 
present was the basis of the diagnosis of mixed substance 
dependence.  

The Board is mindful that the record today contains a 
September 2004 VA examiner's report which serves to establish 
that the veteran currently has schizophrenia, paranoid type, 
chronic and severe (as well as a separate diagnosis of PTSD 
secondary to combat experienced), which was aggravated by 
military service.  This report also establishes that the 
substance dependence was secondary to self-medication, first 
for the PTSD, and then the schizophrenia.  Such evidence, 
however, was not of record at the time of the October 1987 
decision and thus it may not be used as rationale to 
determine whether there was CUE at that time.  Although the 
RO did not order further psychological examination to be 
conducted in 1987, this does not amount CUE.  The Court has 
held that a breach of a duty to assist cannot form the basis 
for a claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the 
adequacy of an examination is one of subjective judgment.  If 
a second opinion or more thorough testing was desired the 
veteran could have obtained such, independently of VA.  See 
generally, Hurd v. West, 13 Vet. App. 449, 453 (2000). 

In summary, the Board concludes that the correct facts, as 
known at the time, were before VA adjudicators at the time of 
the October 1987 rating decision and that the statutory and 
regulatory provisions in existence at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.  
The Board finds no CUE in the prior decision.  As the Board 
can identify no such earlier unadjudicated claim for 
schizophrenia, and no evidence of CUE in the prior and final 
October 1987 decision, the claim for entitlement to an 
earlier effective date for the award of entitlement to 
service connection for schizophrenia, paranoid type, must be 
denied. 


ORDER

An effective date earlier than November 17, 2003 for the 
grant of service connection for schizophrenia is denied.



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


